  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 1 of 14 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

GENERAL STAR INDEMNITY COMPANY,   )
                                  )
                Plaintiff,        )
                                                      3:21-CV-206-CHB
                                  ) Civil Action No. __________
      v.                          )
                                  )
LOUISVILLE AREA GOVERNMENTAL SELF ) ELECTRONICALLY FILED
INSURANCE TRUST, LOUISVILLE       )
JEFFERSON COUNTY METRO            )
GOVERNMENT, CITY OF LOUISVILLE,   )
MARK HANDY, JAMES CLARK, KELLY    )
JONES, ROBERT L. ENNIS, CHARLES   )
EDELEN, JIM WOOSLEY, JAMES W.     )
GRIFFITHS, JEFFREY DEWAYNE CLARK, )
and GARR KEITH HARDIN             )
                                  )
               Defendants.        )
                                  )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff General Star Indemnity Company (“General Star”), for its Complaint for

Declaratory Judgment against Defendants Louisville Area Governmental Self Insurance Trust

(“LAGIT”), Louisville Jefferson County Metro Government (“Metro”), City of Louisville

(“City”), Mark Handy (“Handy”), James Clark (“James Clark”), Kelly Jones (“Jones”), Robert

L. Ennis (“Ennis”), Charles Edelen (“Edelen”), Jim Woosley (“Woosley”), James W. Griffiths

(“Griffiths”), Jeffrey Dewayne Clark (“Jeffrey Clark”) and Garr Keith Hardin (“Hardin”) alleges

on knowledge, information and belief as follows:

                                    NATURE OF ACTION

       1.      General Star brings this action to obtain a judicial determination and declaration

as to the parties’ rights and obligations under Special Excess Liability Policy No. IXG 358532

issued by General Star to LAGIT for the policy period of July 1, 1998 to July 1, 2000 (“Policy”).
     Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 2 of 14 PageID #: 2




See Policy, Declarations, Items 1 & 2, as amended by General Change Endorsement No. 2.

Exhibit A is a copy of the Policy, without the application.

           2.       General Star seeks a declaratory judgment that the Policy does not provide

defense or indemnity coverage for a lawsuit brought by Jeffrey Clark and Hardin, styled Clark,

et al. v. Louisville Jefferson County Metro Government, et al., No. 3:17-cv-00419-JRW-CHL

(W.D. Ky.) (“Clark & Hardin Action”). The Clark & Hardin Action is pending against Handy,

James Clark, Jones, Ennis, Edelen, Woosley and Griffiths, who allegedly are current or former

police officials employed by Metro or the City. Exhibits B and C are copies of Jeffrey Clark’s

and Hardin’s respective operative complaints in the Clark & Hardin Action.

           3.       General Star seeks a declaration that there is no coverage for the Clark & Hardin

Action because no covered bodily injury, personal injury, or wrongful act occurred or took

place during the July 1, 1998 to July 1, 2000 policy period.1 If the General Star Policy is

triggered, General Star also seeks a declaration that coverage is barred or limited on other

grounds.

                                                      PARTIES

           4.       General Star is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business in the State of Connecticut. General Star thus is a

citizen of Delaware and Connecticut.

           5.       General Star legally transacts insurance business in the Commonwealth of

Kentucky and within the geographical jurisdiction of this Court.

           6.       Defendant LAGIT is a liability self-insurance group, established under an

interlocal cooperation agreement pursuant to KRS § 304.48 et seq., that operates as an insurance



1
    Terms appearing in bold print are defined terms in the Policy.


                                                            2
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 3 of 14 PageID #: 3




trust. LAGIT is organized and existing under the laws of the Commonwealth of Kentucky, with

its principal place of business also located in the Commonwealth of Kentucky. LAGIT thus is a

citizen of the Commonwealth of Kentucky. LAGIT is also the Named Insured under the

Policy.

          7.     Defendant Metro, a member of LAGIT, is a political subdivision and municipal

entity in the Commonwealth of Kentucky, and it is incorporated under Kentucky law. Metro is

thus a citizen of the Commonwealth of Kentucky. Metro is named as a defendant in the Clark &

Hardin Action, and it has contractual rights and obligations under the General Star Policy.

          8.    Defendant City was a political subdivision in Jefferson County, Kentucky,

incorporated under Kentucky law, and the City’s successor is Metro. The City thus was and is a

citizen of the Commonwealth of Kentucky. The City is named as a defendant in the Clark &

Hardin Action, and it may have contractual rights and obligations under the General Star Policy.

          9.    Defendant Handy is, on information and belief, an individual who is a citizen of

the Commonwealth of Kentucky. Handy is named as a defendant in the Clark & Hardin Action.

          10.   Defendant James Clark is, on information and belief, an individual who is a

citizen of the Commonwealth of Kentucky. James Clark is named as a defendant in the Clark &

Hardin Action.

          11.   Defendant Jones is, on information and belief, an individual who is a citizen of

the Commonwealth of Kentucky. Jones is named as a defendant in the Clark & Hardin Action.

          12.   Defendant Ennis is, on information and belief, an individual who is a citizen of

the Commonwealth of Kentucky. Ennis is named as a defendant in the Clark & Hardin Action.

          13.   Defendant Edelen is, on information and belief, an individual who is a citizen of

the Commonwealth of Kentucky. Edelen is named as a defendant in the Clark & Hardin Action.




                                                 3
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 4 of 14 PageID #: 4




          14.      Defendant Woolsey, on information and belief, is an individual who is a citizen of

the Commonwealth of Kentucky. Woolsey is named as a defendant in the Clark & Hardin

Action.

          15.      Defendant Griffiths, on information and belief, is an individual who is a citizen of

the Commonwealth of Kentucky. Griffiths is named as a defendant in the Clark & Hardin

Action.

          16.      Defendant Jeffrey Clark, on information and belief, is an individual who is a

citizen of the Commonwealth of Kentucky. Jeffrey Clark is a plaintiff in the Clark & Hardin

Action, and he is named solely to the extent that he may be a necessary party. General Star seeks

no separate relief against Jeffrey Clark. General Star has named him only so that he will be

bound by the outcome of this lawsuit.

          17.      Defendant Hardin, on information and belief, is an individual who is a citizen of

the Commonwealth of Kentucky. Hardin is a plaintiff in the Clark & Hardin Action, and he is

named solely to the extent that he may be a necessary party. General Star seeks no separate

relief against Hardin. General Star has named him only so that he will be bound by the outcome

of this lawsuit.

                                    JURISDICTION AND VENUE

          18.      This is an action for declaratory relief under the Federal Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, and Rule 57 of the Federal Rules of Civil Procedure, to

determine a question of actual controversy between the parties.

          19.      The action is ripe for adjudication.

          20.      An actual and justiciable controversy has arisen and now exists relating to the

parties’ respective rights, duties and obligations under the Policy.




                                                     4
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 5 of 14 PageID #: 5




       21.     The Court has jurisdiction over the action under 28 U.S.C. § 1332. There is

complete diversity of citizenship between General Star, on the one hand, and the defendants, on

the other hand, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       22.     Venue is proper in this Court under 28 U.S.C. § 1391. General Star issued the

Policy to LAGIT in this Division. A substantial part of the events or omissions giving rise to the

claim at issue occurred in this Division, and the Clark & Hardin Action is pending in this

Division.

                                 FACTUAL ALLEGATIONS

The Clark & Hardin Action

       23.     This insurance coverage dispute arises out of allegations in the underlying Clark

& Hardin Action that Jeffrey Clark and Hardin were wrongfully arrested in 1992 and convicted

in 1995 as a result of misconduct purportedly committed by the defendants in the Clark &

Hardin Action—years before the inception of the General Star Policy. See generally Clark &

Hardin Action Complaints (Exs. B and C).

       24.     According to the Clark & Hardin Action, the body of Rhonda Sue Warford was

found stabbed to death in April 1992. See Clark Action Complaint ¶ 40 (Ex. B); Hardin Action

Complaint ¶ 40 (Ex. C).

       25.     The Warford murder investigation began in 1992. See Clark Action Complaint ¶¶

97, 156, 158 (Ex. B); Hardin Action Complaint ¶¶ 97, 156, 158 (Ex. C).

       26.     Jeffrey Clark and Hardin were indicted in May 1993. See Clark Action

Complaint ¶ 121 (Ex. B); Hardin Action Complaint ¶ 121 (Ex. C).

       27.     The trial of Jeffrey Clark and Hardin began in February 1995. See Clark Action

Complaint ¶ 121 (Ex. B); Hardin Action Complaint ¶ 121 (Ex. C).




                                                5
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 6 of 14 PageID #: 6




       28.     A criminal judgment was entered against Jeffrey Clark and Hardin in May 1995.

See Clark Action Complaint ¶ 124 (Ex. B); Hardin Action Complaint ¶ 124 (Ex. C).

       29.     Based on these and other allegations, Jeffrey Clark and Hardin assert causes of

action against Metro, the City, Handy, James Clark, Jones, Ennis, Edelin, Woolsey and Griffiths

for multiple alleged violations of 42 U.S.C. § 1983 for due process (Count I), fabrication of false

evidence (Count II), malicious prosecution (Count III), supervisory liability (Count IV), failure

to intervene (Count V), conspiracy (Count VI), Monell claim (Count VII) and state law causes of

action for negligent supervision (Count IX), respondeat superior (Count X), malicious

prosecution (Count XI), intentional or reckless infliction of emotional distress (Count XII),

negligent infliction of emotional distress (Count XIII).

       30.     The Clark & Hardin Action seeks relief in the form of an unspecified amount of

compensatory damages, attorneys’ fees and costs, and an unspecified amount of punitive

damages. See Clark Action Complaint, Prayer for Relief (Ex. B); Hardin Action Complaint,

Prayer for Relief (Ex. C).

The Policy

       31.     General Star issued the Policy to LAGIT for the policy period of July 1, 1998 to

July 1, 2000. Policy, Declarations, Items 1 & 2, as amended by General Star Change

Endorsement No. 2 (Ex. A).

       32.     The Policy has an $18 million per occurrence and wrongful act limit of liability,

which applies separately to each consecutive annual period. Policy, Declarations, Item 3.A and

Section III.F (Ex. A). The per occurrence and wrongful act limit of liability is subject to an

$18 million aggregate limit of liability, which has been reduced by other loss payments by

General Star. Id.




                                                 6
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 7 of 14 PageID #: 7




        33.     The Policy also is subject to a $2 million retained limit paid by LAGIT for any

one occurrence of wrongful act or series of continuous, repeated, or related occurrences or

wrongful acts, and another $300,000 self-insured retention paid by City/Metro, for a total

retention of $2.3 million. Policy, Declarations, Item 3.B, as amended by Endorsement No. 7

(Ex. A).

        34.     The Policy states that General Star’s

        duty to pay any sums that you become legally obligated to pay arises only after
        there has been a complete expenditure of your retained limit by means of
        payments for judgments, settlements, or defense costs. We will then be liable
        only for that portion of damages in excess of your retained limit up to our Limits
        of Insurance.

Id., Section III.B.

        35.     The Policy also states that General Star’s

        liability for any portion of ultimate net loss shall not apply until you shall be
        obligated to actually pay the full and complete amount of the retained limit.
        When ultimate net loss has been finally determined, we shall indemnify you for
        the part of such ultimate net loss which is in excess of the retained limit, or we
        will, upon receiving written request from you, make such payment to the claimant
        on your behalf.

Id., Section VI.T (as amended by Endorsement No. 2).

        36.     Subject to all of its terms, the Policy provides that General Star will:

        indemnify the Louisville Area Governmental Self Insurance Trust (LAGIT) for
        the ultimate net loss in excess of the retained limit, to which this insurance
        applies, that LAGIT becomes contractually obligated to indemnify an insured
        member for:

                1. the insured member’s legal obligation to compensate others; or

                2. the insured member’s legal obligation to indemnify a protected
                   person;

        because of bodily injury, property damage, personal injury, or advertising
        injury arising out of an occurrence or for loss arising out of a wrongful act that




                                                  7
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 8 of 14 PageID #: 8




       takes places during the Policy Period.

Policy, Section I.A, as amended by Endorsement No. 2 (Ex. A).

       37.     The Policy states that the “Named Insured under this policy is the Louisville

Area Governmental Self Insurance Trust (LAGIT).” Id. Section IV.A (as amended by

Endorsement No. 2).

       38.     The Policy states that

       Insured member means any governmental entity which is a member of the
       Louisville Area Governmental Self Insurance Trust (LAGIT) whom you agree to
       indemnify for claims for bodily in-jury, property damage, personal injury or
       advertising injury arising out of an occurrence for loss arising out of a
       wrongful act.

Id., Section IV.B.

       39.     The City, now known as Metro, is an insured member. See Endorsement No. 7.

       40.     The Policy includes no duty to defend until the retained limit has been exhausted

by payment of a judgment, settlement, or defense costs. See Policy, Section I.B.1 and 3 and

Section VI.J.2 (Ex. A).

       41.     The Policy also provides that

       All occurrences arising out of continuous, repeated, or related occurrences shall
       be treated as one occurrence. All wrongful acts arising out of continuous,
       repeated, or related wrongful acts shall be treated as one wrongful act. The
       Limits of Insurance in effect when the first claim is made and reported to us shall
       apply.

Policy, Section III.D (Ex. A); see also Declarations, Item 3.A.2. (stating that a single limit

applies to “[a]ny one occurrence or wrongful act or series of continuous, repeated, or related

occurrences or wrongful acts.”).

       42.     The Policy defines occurrence as

       an accident, including continuous, repeated, or related exposure to substantially
       the same general harmful conditions which results in bodily injury or property



                                                  8
  Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 9 of 14 PageID #: 9




       damage, neither expected nor intended from the standpoint of the insured.
       Occurrence also means an offense arising out of your business that results in
       advertising injury or personal injury.

Policy, Section II.O (Ex. A).

       43.     The Policy defines wrongful act as:

       Any actual or alleged negligent act, error or omission, including but not limited to
       those constituted by:

               1. Any violation of any federal, state or local civil rights;

               2. Any negligent ministerial act;

               3. Any faulty preparation or approval of amps, plans, reports, surveys,
                  designs, bid documents, or specifications only for services provided by
                  any insured for another insured; or

               4. Employment practice liability;

       by you while acting within the scope of your duties as a public official for any
       insured.

Policy, Section II.Z (Ex. A).

       44.     The Policy defines bodily injury to mean “bodily harm, sickness or disease,

including death, shock, fright, mental anguish, mental injury, or disability resulting therefrom

and also includes care and loss of services by any person or persons.” Policy, Section II.C (Ex.

A).

       45.     The Policy defines personal injury as

       injury, other than bodily injury, arising out of one or more of the following
       offenses:

               1. False arrest, detention or imprisonment;

               2. Malicious prosecution;

               3. Oral or written publication of material that slanders or libels a person
                  or organization, or disparages a person’s or organization’s goods,




                                                 9
 Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 10 of 14 PageID #: 10




                   products, or services;

               4. The wrongful eviction from, wrongful entry into, or invasion of the
                  right of private occupancy of a room, dwelling, or premise that a
                  person occupies if done by or on behalf of its owner, landlord or
                  lessor.

               5. Violation of an individual’s right to privacy;

               6. Assault and battery; or

               7. Discrimination, except for employment practices liability as
                  provided by this Policy, but not intentionally committed by you or at
                  your discretion.

Policy, Section II.Q (Ex. A).

The LAGIT Contracts

       46.     LAGIT issued to the City of Louisville (now Metro) Contract No. LOU-01-98 for

the fiscal and coverage period July 1, 1998 to July 1, 1999 (“LAGIT 1998-99 Contract”), and

Contract No. LOU-01-99 for the fiscal and coverage period July 1, 1999 to July 1, 2000

(“LAGIT 1999-00 Contract”).

       47.     The LAGIT 1998-99 Contract has a limit of liability between $5 million to $20

million, the latter of which is subject to a July 1, 1998 retroactive date, which is defined by

LAGIT to mean “the time and date from which liability exists resulting from an Occurrence for

which coverage is provided under this Coverage Contract.”

       48.     The LAGIT 1999-00 Contract has a limit of liability between $5 million to $20

million, the latter of which is subject to a July 1, 1998 retroactive date, which is defined by

LAGIT to mean “the time and date from which liability exists resulting from an Occurrence for

which coverage is provided under this Coverage Contract.”




                                                 10
 Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 11 of 14 PageID #: 11




        49.     The LAGIT 1998-99 and 1999-00 Contracts afford specified coverage for “Bodily

Injury,” “Personal Injury” and “Public Official Liability” during the “Coverage Period” arising

out of an “Occurrence” during the “Coverage Period.”

The Coverage Dispute

        50.     In 2017, LAGIT provided notice to General Star of the complaint filed in the

Clark & Hardin Action.

        51.     In letters dated August 24, 2017, September 18, 2017, April 21, 2020, and August

24, 2020, General Star advised LAGIT that there was no coverage for the Clark & Hardin

Action under the Policy based on the Policy’s insuring agreements and the definitions of

personal injury, bodily injury, occurrence, and wrongful act. General Star explained that,

because the acts that were allegedly committed against Clark and Hardin that led to their

subsequent conviction and incarceration took place before the inception of the Policy, there

appeared to be no bodily injury, personal injury or wrongful acts that occurred during the July

1, 1998 to July 1, 2000 policy period. General Star reserved its rights, including the right to deny

coverage on this and other grounds.

        52.     Years later, in a March 19, 2021 letter, LAGIT tendered a demand to General

Star, asserting for the first time that the Policy affords coverage for the Clark & Hardin Action.

        53.     General Star advised LAGIT that there is no current duty to defend or to

indemnify in connection with the Clark & Hardin Action in a letter dated April 1, 2021. Besides

the issues discussed above, coverage may be barred or limited based on other grounds, including,

but not limited to, application of Sections II.O., II.U, III.B., III. C., III.D., V.A.1., V.A.16,

V.A.18, and VI.J of the General Star Policy, and the applicable terms of the 1998-99 and 1999-

00 LAGIT Contracts, as explained in General Star’s coverage letters to LAGIT.




                                                   11
 Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 12 of 14 PageID #: 12




                                             COUNT I

     For a declaration that there is no coverage for the Clark & Hardin Action because
                     no injury was committed during the policy period

       54.     General Star re-alleges and incorporates by reference the allegations in the

preceding paragraphs as if fully set forth herein.

       55.     As explained above, the General Star Policy states that General Star may have an

indemnity obligation only if “LAGIT becomes contractually obligated to indemnify an insured

member.” Policy, Section I.A, as amended by Endorsement No. 2 (Ex. A). LAGIT does not

have a contractual obligation to indemnify up to its $20 million limit of liability for the Clark &

Hardin Action under either the LAGIT 1998-99 or LAGIT 1999-00 Contracts. Among other

reasons, the LAGIT 1998-99 or LAGIT 1999-00 Contracts are subject to July 1, 1998 retroactive

dates and do not involve covered “Bodily Injury,” “Personal Injury” or “Public Official’s

Liability” during the “Coverage Period” under those Contracts. As a result, LAGIT has no

contractual obligation to indemnify Metro under the LAGIT 1998-99 or LAGIT 1999-00

Contracts for an amount above its retention under the General Star Policy.

       56.     As explained above, the General Star Policy requires that bodily injury, personal

injury, advertising injury, or property damage must occur during this policy period to trigger

coverage under the Policy. Policy, Section I.A, as amended by Endorsement No. 2 (Ex. A). The

Policy’s relevant policy period is July 1, 1998 to July 1, 2000. Id., Declarations, Item 2, as

amended by General Star Change Endorsement No. 2.

       57.     The allegedly wrongful investigation of Jeffrey Clark and Hardin began in 1992;

they were indicted in 1993; and their allegedly improper trial began in February 1995, resulting

in a criminal judgment against them in May 1995. The Clark & Hardin Action contends that, as




                                                 12
 Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 13 of 14 PageID #: 13




a result of the underlying defendants’ misconduct, Jeffrey Clark and Garr Hardin were

maliciously prosecuted and convicted of murder after the jury found them guilty in 1995.

       58.     Under the Policy, any alleged bodily injuries, personal injuries, or wrongful

acts all took place before the July 1, 1998 inception date of the Policy—including, “mental

anguish,” “mental injury” “[f]alse arrest, detention or imprisonment,” “[m]alicious prosecution,”

“[a]ny violation of any federal, state or local civil rights” and “[a]ny negligent ministerial act”

allegedly committed by the defendants in the Clark & Hardin Action leading to injury incurred

by Jeffrey Clark or Hardin.

       59.     Based on the foregoing, General Star is entitled to a judgment declaring that there

is no coverage available under the General Star Policy because LAGIT has no contractual

obligation to indemnify Metro under the LAGIT 1998-99 and 1999-00 Contracts given that

coverage under those contracts is not triggered or is otherwise precluded or limited by the July 1,

1998 retroactive dates.

       60.     General Star also is entitled to a judgment declaring that there is no coverage

available under the General Star Policy for the Clark & Hardin Action because all bodily

injuries, personal injuries, and wrongful acts were committed before the policy period.

       61.     General Star also is entitled to a judgment that coverage is barred or limited on

other grounds, including under Sections II.O., II.U, III.B., III. C., III.D., V.A.1., V.A.16, V.A.18,

and VI.J of the General Star Policy, and the applicable terms of the 1998-99 and 1999-00 LAGIT

Contracts.

                                    REQUEST FOR RELIEF

       WHEREFORE, General Star respectfully requests that the Court enter judgment in its

favor, and more specifically:




                                                 13
 Case 3:21-cv-00206-GNS Document 1 Filed 04/01/21 Page 14 of 14 PageID #: 14




         A.       Declare that there is no coverage for Clark & Hardin Action under the General
                  Star Policy because LAGIT has no contractual liability under the LAGIT 1998-99
                  or 1999-00 Coverage Contracts;

         B.       Declare that there is no coverage for the Clark & Hardin Action under the
                  General Star Policy because no bodily injury, personal injury, or wrongful act
                  occurred or took place during the July 1, 1998 to July 1, 2000 policy period;

         C.       Declare that coverage is barred or limited on other grounds under Sections II.O.,
                  II.U, III.B., III. C., III.D., V.A.1., V.A.16, V.A.18, and VI.J of the General Star
                  Policy, and the applicable terms of the 1998-99 and 1999-00 LAGIT Contracts.

         D.       Award General Star its fees and costs incurred herein (where allowed by law);

         and

         E.       Award General Star all other relief to which it may be entitled.


Dated: April 1, 2021                            Respectfully submitted,

                                                 /s/ Kendrick Wells IV
                                                Griffin Terry Sumner
                                                J. Kendrick Wells IV
                                                FROST BROWN TODD LLC
                                                400 West Market Street, 32nd Floor
                                                Louisville, Kentucky 40202-3363
                                                P: (502) 589-5400
                                                gsumner@fbtlaw.com
                                                kwells@fbtlaw.com

                                                Benjamin C. Eggert (pro hac vice forthcoming)
                                                Karen L. Toto (pro hac vice forthcoming)
                                                WILEY REIN LLP
                                                1776 K Street, NW
                                                Washington, DC 20006
                                                P: (202) 719-7000
                                                beggert@wiley.law
                                                ktoto@wiley.law

                                                Counsel for General Star Indemnity Company




0130368.0731772 4812-5481-9811


                                                   14
